DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed January 20, 2022, has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2012/0100399 A1), further in view of Ryoji et al. (JP 2008251472 A, as cited in the IDS dated 07/21/22 with machine translation provided with IDS).
Regarding claim 1, Adachi teaches a battery pack comprising (battery unit 1, figs 1-5 and [0031]):
a plurality of battery cells (cylindrical lithium ion secondary batteries, [0036, 0060-0061] and exemplary fig 13);
a cell holder holding the plurality of battery cells (battery holder 22 of battery blocks within submodules within battery unit, [0041-0048, 0060-0066] and figs 2,6,13); and
a case accommodating the cell holder (external casing 2, [0031] and figs 1-3), wherein the case includes:
a first case (lower casing 2a, figs 1-4); and
a second case (upper casing 2b, figs 1-3) fixed to the first case (2a and 2b together form box-shaped casing 2, [0034]; 2b fitted atop 2a, and screw holes shown at upper perimeter in fig 1),
the cell holder is fixed to the first case by a fastener (battery block B fixed via screws to submodule lower casing 12 at locations 26a/b, [0063-0068] and fig 13; and submodules connected to external lower casing 2a via bosses 9 by threading, [0034] and figs 2,8) without the fastener attaching the cell holder or the first case to the second case (fig 4 shows fitting of submodules – inclusive of fastened battery/cell holders as cited above – being fastened into first/lower casing 2a without/before second/upper casing 2b being fixed to 2a), 
the fastener is shielded from outside of the case when the second case is fixed to the first case (screws within screw holes in holder 22 are enclosed by and not visible from outside of external casing 2 per fig 1), 
each battery cell of the plurality of battery cells has 
(1) a substantially cylindrical shape ([0061]) with a longitudinal axis in a first direction (up-down in figs 2 and 13) and 
(2) two opposite ends in the first direction (positive/negative terminals 21a/21b at ends, [0061]), the battery cells of the plurality of battery cells are side by side (batteries are parallel to each other, [0036]) in a second direction that is orthogonal to the first direction (see annotation of fig 13 below), and
the fastener 
(1) is between the two opposite ends of the each battery cell in the first direction (at screw holes in 26a/b, see annotation of fig 13 below), 
(2) is outside the plurality of battery cells in the second direction (at screw holes in 26a/b, see annotation of fig 13 below), and 

    PNG
    media_image1.png
    924
    887
    media_image1.png
    Greyscale

(4) is not visible when (a) the second case is attached to the first case and (b) viewed in the third direction from above the case and below the case (screws within screw holes in holder 22 are enclosed by and not visible from outside of external casing 2 per fig 1).

Adachi fails to teach the fastener (3) has a longitudinal axis along which the cell holder and the first case are fastened in a third direction orthogonal to the first and second directions. 
Instead, Adachi teaches that the fastening screws going through holder 22 within screw holes at 26a/b would have longitudes in the same “first” direction as battery cell 21 longitudes (see figs 11-13). However, Adachi also teaches screw holes used as a fixing method between external casings 2a and 2b and teaches that such holes can be oriented such that some screws would be inserted orthogonally to other screws depending on the orientation of the desired to-be-screwed surfaces at various location (see figs 1-4, showing some upper perimeter screw holes allowing screws from top-down “first” direction and other in an orthogonal “third” inward-side direction). 
Thus, Adachi presents this teaching that rearrangement of parts, particularly insertion direction of fastening screw, is obvious and adequately solves the problem of fastening together two metal pieces as needed; see also MPEP 2144.04 VI C. Further, Adachi [0038, 0067-0069] teach that portions 26a/b having the fastening screw holes therein are bent metallic sheet portions (similar to metallic sheets of casings 2a/b per [0031]), so it would be within the ambit of a skilled artisan to change the shape and directionality of bent portions 26 as needed to meet desired design requirements, and still expect the ability to insert screws in a direction orthogonal to first and second directions; see MPEP 2144.04 IV B and VI C regarding obviousness of both changes in shape and rearrangement of parts.

Additionally, Ryoji, which is analogous in the art of holding plural cylindrical cells within a battery case (see abstract), also teaches upper and lower battery cases (5B/5A, fig 2) housing cylindrical batteries within the lower case (fig 3-4) inside a cell holder 3 fitted therein (figs 6 and 9, for example). Ryoji teaches screw holes 14 within said holder to fix the holder 3 to the lower case 5A (figs 9-11 and translation [0029]). In the arrangement exemplified by Ryoji, the cell longitudes are in a first direction (i.e., left-to-right in fig 5), the cells are parallel in a second direction (i.e., up-down in fig 5), and thus the screws would extend in a third direction orthogonal to the first and second directions (i.e., into the plane of the paper of fig 5 in Ryoji). 
Therefore, it is known in the art per Ryoji’s teachings that such a structure would meet the claimed directional relationships while still achieving adequate fixation of the cell holder to the lower case. As cited, it is obvious and within the ambit of a person having ordinary skill in the art to rearrange and change shape of parts within Adachi – such as to have directional relationships as taught by Ryoji – and still expect a workable battery case fixed to holder holding cells therein.

Thereby, claim 1 is obvious.


Regarding claim 2, modified Adachi teaches the limitations of claim 1 above and teaches a cushion material between the first case and the cell holder (shock absorbing sheet 33, Adachi [0049] and fig 11).

Regarding claim 3, modified Adachi teaches the limitations of claim 1 above and teaches the first case has a box shape with an open side (lower casing 2a is formed in a box shape, Adachi [0034] and fig 4), but fails to explicitly teach the cell holder is on an inner bottom surface of the first case, and the fastener is farther from the inner bottom surface than from a center of the cell holder in the third direction.
Adachi does teach in figs 11-13 that fasteners (at screw holes in portions 26) are closer to the center of the overall module compared to the bottom of the module in the up-down direction, orthogonal to the direction in which the cells are parallel to one another.
	Ryoji teaches a structure in which the cell holder is on an inner bottom surface of the first case (holder 3 extends downward toward 5A inner bottom, Ryoji figs 9-12), and the fastener is farther from the inner bottom surface than from a center of the cell holder in the third direction (screw holes 14 toward center of holder 3, which can be viewed as the depth direction in Ryoji figs 8-10).
	The rearrangement of parts, to achieve only expected results, is within the ambit of a skilled artisan and is obvious per MPEP 2144.04 VI C. Thus, a person having ordinary skill in the art would have found it obvious from the teaching of Ryoji that the cell holder and fastener of Adachi could be arranged differently as needed to meet design requirements and still achieve the goal of holding cylindrical cells and being fastened to a lower case.
	Thus, claim 3 is obvious.

Regarding claim 10, modified Adachi teaches the limitations of claim 1 above and teaches the fastener has a head that is on an opposite side of the cell holder from the first case when the fastener attaches the cell holder and the first case (Ryoji figs 9-11 and [0029], screws inserted through holes 14 of holder 3 into bosses 22 of case 5 such that screw head would be opposite of 5A bottom; similar insertion direction to Adachi fig 12 for example).


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Ryoji as applied to claim 1 above, and further in view of Buckhout (US 2017/0301904 A1).
Regarding claim 5, modified Adachi teaches the limitations of claim 1 above and teaches a control substrate in the case (control circuit disposed inside casing 2, including substrate of control unit inside control block 8; Adachi [0033] and fig 4) that is electrically connected to the plurality of battery cells (control unit connected to battery blocks through led wire and bus-bar, Adachi [0039, 0073]), but fails to teach the control substrate is fixed to the cell holder.
Buckhout, which is analogous in the art of cylindrical batteries within a housing ([0006] and figs 2 and 4), teaches a two-piece housing (114 and 116, figs 3-4) accommodating cylindrical electrochemical cells (124, figs 2-3), further teaching cell holder framework holding the plurality of cells (128 and 130, figs 2 and 4 and [0043, 0049]) and a control substrate connected to the batteries (control printed circuit board (PCB) 120 and battery connection circuitry, [0039, 0049]) fixed to the cell holder (130 acts as cell lock tray per [0049], PCB 120 fixed onto 130 via circuitry per [0050] as shown in fig 7B when assembled into fig 7A). Thus, it is known in the art to have a structural arrangement where a control substrate is within the casing, fixed to the cell holder, and connected to the battery cells. 
The rearrangement of parts, to achieve only expected results, is within the ambit of a skilled artisan and is obvious per MPEP 2144.04 VI C. Thus, a person having ordinary skill in the art would have found it obvious from the teaching of Buckhout that the control substrate of modified Adachi could be arranged differently, such as fixed to the cell holder, as needed to meet design requirements and still achieve the goal of electrically connecting to the battery cells within the case.
Thereby, claim 5 is rendered obvious.

Regarding claim 6, modified Adachi teaches the limitations of claim 5 above and teaches the fastener is outside of the control substrate when viewed in a direction orthogonal to the control substrate (when modified per claim 5 above such that control substrate is fixed to cell holder, screws/fastener would be outside when viewed from above – see screw holes at outside edges of cell holder in Adachi figs 6 and 9-14).


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckhout (US 2017/0301904 A1) in view of Mabuchi et al. (US 3,935,909 A).
Regarding claim 7, Buckhout teaches a battery pack (vehicle battery 100, [0027] and fig 1) comprising:
a plurality of battery cells having longitudinal axes in a first direction (cylindrical cells 124, longitudes up-down in figs 2-3 and 6, see also [0019]);
a cell holder holding the plurality of battery cells (cell holder framework 128/130, [0032] and figs 2,4);
a case accommodating (unitary battery housing 101 comprises a lid 102 and a lower portion including an upper housing body 114, a lower housing body 116, and a baseplate 118; [0030] and figs 1-2) the cell holder (fig 2); and
a control substrate (control printed circuit board (PCB) 120, [0039]) in the case (120 is within case per fig 3) that (1) is electrically connected to the plurality of battery cells (PCB 120 monitors cells 124 connected through bus bars 121/122, [0039]) and (2) extends orthogonally to the first direction (PCB 120 extends on a horizontal plane in fig 3 whereas first direction is vertical in fig 3), 
wherein the case includes:
a first case (upper housing 114, [0030] and fig 2); and
a second case (upper housing 114, [0030] and fig 2) fixed to the first case (joined/sealed/welded at seam in fig 2 forming unitary housing 101 per [0033, 0037]), 
the cell holder is fixed to the first case (upper housing body 114 may include an integrated upper cell holder framework 130 per [0032, 0043], or 130 may be a separate piece held in place by a shelf 129 of the housing body and/or attached by an interior plastic weld  or other securing means per [0049-0050]) without attaching the cell holder or the first case to the second case (joint between 114/116 is separate from where 130 attaches to body, see figs 2-3 and 7B), and 
the control substrate is fixed to the cell holder (battery connection circuitry placed on top of the upper cell holder framework 130, and circuitry connects to PCB via bus bars; [0044, 0046, 0050] and figs 3,7B).

Buckhout fails to explicitly teach the use of a fastener for fixing the cell holder to the first case, such that the cell holder is fixed to the first case by a fastener without the fastener attaching the cell holder or the first case to the second case, the fastener is shielded from outside of the case when the second case is fixed to the first case, and the fastener is outside of the control substrate when viewed in the first direction.
Mabuchi, which is analogous in the art of two-piece cylindrical battery casings (fig 2), teaches a cell case 5 and cell case holder 2 which is be fixed together by means of screws (fig 1 and C2L23-24), further teaching two-piece case (elements 1 and 2 in figs. 1-3, C1L58-61) in which first and second pieces are removable from one another for access to the battery cell (see fig. 2, C2L49-51). 
The teachings of Mabuchi show that it is known in the art to fix a cell holder to one piece of a two-piece case via fasteners (screws) without fixing the two pieces of the case to one another. A skilled artisan would have found it obvious to use this known technique of fastening via screws to fix the cell holder to the first case of Buckhout to achieve expectedly functional fixation while maintaining the ability for the first and second case portions to still be unfixed/removable from one another, especially since Buckhout [0050] welcomes other securing means. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., the use of screws in place of plastic welding in Buckhout) would have been obvious to try (MPEP 2143 I E).
When modified to include screws, fixation would still occur between the cell holder and housing body as taught by Buckhout [0050] (i.e., at upper perimeter shelf 129), thus the fastener would be shielded from outside of the case when the second case is fixed to the first case (fasteners internal to battery 100 cases in both Buckhout figs 1 and 7A) and the fastener would be outside of the control substrate when viewed in the first direction (PCB 120 within fastening shelf 129 when viewed from above in Buckhout fig. 7B).

Thereby, claim 7 is rendered obvious.

Regarding claim 8, modified Buckhout teaches the limitations of claim 7 above and teaches the control substrate is electrically coupled to the plurality of battery cells by a plurality of lead plates ([0031, 0039], plate shape of bus-bars 121/122 shown in Buckhout figs 3 and 6); and the fastener is located at one end of the control substrate (shelf 129 – location of fastener in modified Buckhout per claim 7 rejection above – extends around end edges of PCB 120 per Buckhout Fig. 7B).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2012/0100399 A1) in view of Chellew (US 2013/0031762 A1, as cited in previous Office action(s)) and Yoneda (US 2012/0045667 A1, as cited in previous Office action(s)).
Regarding claim 9, Adachi teaches a battery pack comprising (battery unit 1, figs 1-5 and [0031]):
a plurality of battery cells (cylindrical lithium ion secondary batteries, [0036, 0060-0061] and exemplary fig 13);
a cell holder holding the plurality of battery cells (battery holder 22 of battery blocks within submodules within battery unit, [0041-0048, 0060-0066] and figs 2,6,13); and
a case accommodating the cell holder (external casing 2, [0031] and figs 1-3), wherein the case includes:
a first case (lower casing 2a, figs 1-4); and
a second case (upper casing 2b, figs 1-3) fixed to the first case (2a and 2b together form box-shaped casing 2, [0034]; 2b fitted atop 2a, and screw holes shown at upper perimeter in fig 1),
the cell holder is fixed to the first case by a fastener (battery block B fixed via screws to submodule lower casing 12 at locations 26a/b, [0063-0068] and fig 13; and submodules connected to external lower casing 2a via bosses 9 by threading, [0034] and figs 2,8) without the fastener attaching the cell holder or the first case to the second case (fig 4 shows fitting of submodules – inclusive of fastened battery/cell holders as cited above – being fastened into first/lower casing 2a without/before second/upper casing 2b being fixed to 2a), 
the fastener is shielded from outside of the case when the second case is fixed to the first case (screws within screw holes in holder 22 are enclosed by and not visible from outside of external casing 2 per fig 1), 
each battery cell of the plurality of battery cells has a substantially cylindrical shape ([0061]) with a longitudinal axis in a first direction (up-down in figs 2 and 13), and 
a cushion material is between a wall of the first case and the cell holder (shock absorbing sheet 33 between bottom of cells in cell holder 22 and bottom wall of case 2a, Adachi Figs 2, 8, 11, 13).

Adachi fails to teach the cushion material being in direct contact with a wall of the first case and the cell holder in a direction orthogonal to the first direction.
Chellew, which is analogous in the art of cylindrical battery packs, teaches a cell holder (carrier 181, fig 7) holding cylindrical cells (180, fig 7) with a longitudinal first direction (depth/into page of Chellew Figs 6-7), and teaches that the cell holder is disposed directly on the bottom wall of a first case (17b, fig 7). 
Yoneda, which is also analogous in the art of cylindrical battery packs, similarly teaches a cell holder (battery holder 70, figs. 7-8 and 16) holding cylindrical cells (39, figs. 14-16) with a longitudinal first direction (depth/into page of Figs 7-8 and 16), and teaches a cushion material (sheet member 56 serves as a cushion, [0086]) being and in direct contact with a wall of a first case (56 along bottom of lower case 31B, figs 7-8) in a direction orthogonal to the first direction (sheet 56 between holder 70 and case 31B in vertical direction of figs. 7-8, orthogonal to first/depth direction).

The teachings of Chellew and Yoneda show that it was known in the art to have relative arrangements of cushion material, cell holder, and case such that the cushion material was between and in direct contact with a wall of the first case and the cell holder in a direction orthogonal to the cell longitude direction. The rearrangement of parts, to achieve only expected results, is within the ambit of a skilled artisan and is obvious per MPEP 2144.04 VI C. Thus, a person having ordinary skill in the art would have found it obvious to rearrange the cushion material, cell holder, and case elements within the Adachi invention to meet desired design requirements and expectedly still achieve cushioning between the cell holder and case wall as needed to protect the batteries in the holder.
Thereby, claim 9 is rendered obvious.


Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed 01/20/2022, with respect to the rejection(s) of claim(s) 1-3 and 5-9 under 35 USC 102 and 103, relying upon Chellew and Sakakibara, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of The amendments to claims 1, 7, and 9.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the newly recited limitations of the fastener not fastening first/second case together, and the directionality of the fastener) were not yet recited in the previously rejected claim(s) as of the 11/04/2021 Office action.  Although the claims were interpreted in light of the specification, limitations from the specification were not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/
Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728